Belarus (debate)
The next item is the Council and Commission statements on Belarus.
Mr President, honourable Members, the EU's relationship with Belarus is not without its complications. I would like to begin this debate by explaining why the Council took its decision in November concerning the EU's relations with Belarus. I know that this issue is one that is of great interest to many Members.
When we discussed this, we focused on two important aspects. On the one hand, the EU wanted to send a clear signal that we are not happy with the lack of positive progress in recent months. On the other, we wanted to establish the subsequent steps within the framework of our dialogue with Belarus, with the aim of encouraging Minsk to take action in a number of areas.
I feel that the result was a well-balanced decision that takes these aspects into account. It has three main elements.
Firstly, we are extending our sanctions while, at the same time, suspending the travel restrictions for almost all the individuals concerned. The exceptions are four people directly linked to the political disappearances and the chair of Belarus's Central Electoral Commission.
Secondly, we are open to the possibility of visa facilitation and readmission agreements between the EU and Belarus.
Thirdly, there is the prospect of a partnership and cooperation agreement between the EU and Belarus. Naturally, this would require positive developments as regards democracy, human rights and the principles of the rule of law. The Commission has been asked to carry out some preparatory work based on these action plans, which were developed within the framework of the European Neighbourhood Policy.
In our discussions, we took into account the fact that the situation in Belarus is better than it was 18 months ago, despite the fact that there have been some backward steps. The expulsion of a student from university after taking part in an Eastern Partnership forum is a very serious example of this.
The transition from an authoritarian society to democracy - as many Members of this House know extremely well - is a gradual process. It will take time for Belarus and there will be many obstacles along the way. Our full support is therefore required.
The global financial crisis is actually providing opportunities for influence. Belarus's economy is on its knees and Russia is no longer prepared to underwrite the country. In the energy sector, the low gas prices are just a memory.
Can we then exploit this situation to encourage Belarus to change track? There is no other way than through dialogue. We must help to strengthen the cautious movement towards greater openness. We have to consider how effective our sanctions policy is. Last year's decision to suspend visa restrictions after Minsk had released the final prisoners in August 2008 helped bring about some progress in our dialogue.
The use of sanctions is an important way for the European Union to exert pressure. At the same time, the Commission has taken a number of steps aimed at cooperation with Belarus and the country is part of the Eastern Partnership. Our support for Belarus within the International Monetary Fund has also been a positive step.
We have set out the conditions, and now we must proceed reasonably and prudently. The decision to extend the suspension of the visa prohibition list sent a signal that we are serious about rewarding positive steps that are taken. If things continue to develop in this direction, we can go a step further.
At the moment, discussions are focusing on two possible alternatives. One is the development of a formal agreement and the other is the possibility of visa facilitation and readmission agreements. The position taken by the Council has laid the foundation for more specific consideration of these issues.
A partnership and cooperation agreement could result in us formalising the relationship between the EU and Belarus in a new way. It is a way of combining conditionality with our various means of exerting pressure within the framework of a legally binding agreement. A partnership and cooperation agreement would also allow Belarus to participate fully in the bilateral element of the Eastern Partnership.
Where visa facilitation is concerned, the intention is that this will be aimed at ordinary people, the general public, rather than at the political elite. It would represent an important opportunity to encourage contacts between civil society and the citizens of Belarus and the EU. It could become a crucial factor in opening up and influencing Belarusian culture. It is entirely in line with the aims of the Eastern Partnership.
Visa facilitation is linked with readmission. This should not be a great problem, since Belarus has demonstrated its ability to cooperate on matters related to border controls.
Belarus is in an important location on the eastern border of the EU. Consequently, we have an interest in seeing Belarus modernise, develop and move towards becoming a democratic, free country. The importance of having democratic neighbouring countries is a cornerstone of our security strategy.
We must work to instil our values - such as democracy, a market economy and respect for human rights - in Belarus. There is a clear parallel here with how we develop partnerships with a number of countries to both the east and the south.
I would like to end by emphasising that naturally, we must continue to set clear conditions in our relations with Belarus. The country must continue to move forward. President Lukashenko's repressive policies must be replaced by greater democracy and greater tolerance. The principles of the rule of law must be respected. This is the message that we are sending in all the bilateral contacts that take place between the Member States and Belarus.
Dialogue is essential if our demands are to bring results. That is why we on the Council have also welcomed the increased contacts aimed at strengthening a transition to democracy. We will continue to develop our support for the democracy movement and civil society which are working for reform and European integration in Belarus. We are very grateful for the significant support and commitment demonstrated by the European Parliament in this work.
Member of the Commission. - Mr President, dear colleagues, Council President, honourable Members, it is a pleasure to discuss with you today our very important but also our very challenging relationship with Belarus. I think it is important because Belarus lies at a crossroads on our continent; and it is challenging because Belarus' own choices for its own future, and for its relationship with the EU, remain unclear. It still remains to be seen what they will be, so we will have to go on working with them.
Over the last two years, the European Union has sought gradually to engage with Belarus and to encourage further reforms, to build on the, I have to say, modest measures taken so far. I am convinced that the most productive approach to Belarus will be one based on pragmatism. Our engagement with that country needs to reflect positive steps by Belarus itself, but we also have to show at least some flexibility.
We have signalled clearly that we would like to see Belarus take its place as a fully fledged participant in the European neighbourhood policy, and that the bilateral track of the Eastern Partnership can be opened to Belarus if it shows through sustained action its wish to make irreversible steps towards democratic reform.
In the meantime, we have shown our goodwill in a number of important ways. A number of EU high-level visits to Belarus this year helped strengthen political exchanges. We launched a dialogue on human rights issues in June 2009. The Commission is engaged in a growing number of technical dialogues with Belarus on issues of mutual interest.
Last month, for instance, the External Relations Council decided to extend existing restrictive measures, notably the visa ban and the assets freeze, till October 2010, given the lack of significant progress on human rights and fundamental freedoms.
However, to encourage democratic progress, the Council also extended the suspension of the restrictive measures. And the Council also took two further decisions to encourage Belarus to stay on the path of reforms. I very much welcome that the Commission can now start working on the visa facilitation issue, and on a shadow ENP action plan, the 'joint interim plan'. These steps provide an incentive for moves towards democracy in Belarus, which I am confident will be well understood, on the one hand, by the government, but, on the other hand, particularly by the people.
The joint interim plan will be developed with both the authorities and civil society in Belarus, and I hope it will open the door to deeper dialogue with Belarus, including on delicate political issues.
My services are preparing recommendations with a view to negotiating directives on visa facilitation and readmission agreements. Visa facilitation is a priority for the Belarusian people, and I would like to see more Belarusians visiting the European Union, travelling freely, studying and doing business. But naturally, the final decision on the negotiation directives will lie with the Council.
In addition, the Commission is prepared to increase the allocations of financial assistance to Belarus for the period of 2010-2013. We have proposed a package of macro-financial assistance worth EUR 200 million, for which we are seeking the approval of Parliament. The Commission is supporting the idea of the EIB including Belarus in the Bank's new mandate. I really hope this will go further.
However, if Belarus wishes to come closer to the EU, it is clear it must show this through its actions. There must be an end to political prisoners and politically motivated prosecutions. Reform of the electoral legislation in line with OSCE/ODIHR recommendations is sorely needed. The liberty of the press, freedom of speech and of assembly should be permitted and become the norm. The European Union also encourages Belarus to abolish or declare a moratorium on the death penalty. We call for improved conditions for NGOs, civil society and human rights activists. All these steps could play their part in accelerating the development of a closer partnership between Belarus and the European Union.
In conclusion, therefore, our offer to Belarus is clear. The European Union is ready to work closely with Minsk and support its political and economic development. But we would welcome significant positive steps from the Belarus leadership which would allow us to develop our relationship in the same way as we do with other eastern partners if they play their part.
on behalf of the PPE Group. - Mr President, why has my political group insisted on having the resolution after the debate? Not only to express our support for the decision taken by the Council - because this is a wise decision and a proper decision and I agree with both your arguments - but the main reason is the increase in repression that has happened in Belarus quite recently. The resolution will refer to all those cases and, if any are abandoned during the drafting of the resolution, you may be sure they will be proposed as an amendment, either by the EPP in written form or by me in oral form tomorrow.
There is another issue which has been revealed by the media only today, namely a new draft law prepared by Alexander Lukashenko designed to totally control the Internet, as in China or even in North Korea. I think that we should also refer to that.
Why are these issues happening in Belarus? My private opinion is that it is partly due to the unconsidered - let me say, unwise - visits by Prime Minister Silvio Berlusconi, who met Alexander Lukashenko and praised him as a democratically elected leader but did not find time to meet with the opposition, and also, a little earlier, by the President of Lithuania, who has invited Lukashenko to Lithuania, in an ill-considered way, I would say.
Finally, let me refer to this morning's speech by Sergei Kovalev who said, citing Sakharov, that the Western world should offer and demand. This is the issue. We should offer deep cooperation with Belarus, but we should also demand from the Belarus authorities real progress in the area of human rights, democracy and freedom.
Minister, Commissioner, I cannot but agree with the assessment that Belarus is a difficult partner for the European Union.
However, we cannot support the approach which the Commission and Council have been adopting in relation to this country during the last year. This approach, based on a gradual opening of the door to Belarus, linked to appropriate decisions made by the authorities in Belarus, does not seem to us to be the best way for this country to gradually turn into or, at least, come as close as possible to our idea of a democratic country.
We would like to see slightly more substance in the measures which the European Commission and Council are adopting, as well as slightly more focus on the actual citizens of Belarus, because this is the way to get the citizens themselves to rally behind the cause which we are trying to promote there in dialogue with the Belarusian authorities, namely, democratisation, openness and the holding of free and democratic elections. In present-day Europe, it is inconceivable that this process cannot happen in a European country.
The problems we have with regard to the Eastern Partnership are linked to this issue as well. You are aware that the European Parliament does not support official relations with the Belarusian Parliament because we consider that MPs in Belarus are not elected in fair and democratic elections, which means that this parliament cannot be our official partner.
Also connected with this is the imminent establishment of an Eastern Partnership Parliamentary Assembly, which is facing certain problems. However, our approach will be to try, along with the Commission and Council, to pursue a common strategy so that we are ready at parliamentary level as well to implement appropriate measures for Belarus, if the Belarusians, on their side, implement their measures and fulfil the demands which we are making of them.
In this regard, I urge the European Parliament, the European Commission and Council to join forces in their efforts in order to avoid independent actions, such as those of Prime Minister Berlusconi, which harm the general cause and give further encouragement to Lukashenko. This must be avoided.
on behalf of the ALDE Group. - Mr President, I would like to put forward one more proposal, because relations are really frozen between the Parliament and the authorities, but we do have relations with the opposition. My proposal is that I will propose to organise a conference, in Latvia or somewhere else, at which there would be participants from the authorities and from the opposition. The themes of the conference would be, firstly: energy, security, economy, transit problems, which, in Belarus, are very significant, as also for the EU; secondly: visa questions, neighbourhood questions regarding citizens; thirdly: the problems with the democratic situation, party problems and human rights; and fourthly: the real view from the Belarus side - how they see the Eastern Partnership in the near future. At the end of the day, I believe that this is one of the ways in which we could bring about a thaw in the frozen situation that we really do have. It has to be a two-way street, because with a one-way street, we will not succeed.
Mr President, ladies and gentlemen, about two weeks ago, the Italian Prime Minister became the first Western Head of Government for many years to visit Belarus. He praised the work and policies of President Lukashenko and acknowledged the high election turn-out as being an expression of the high level of admiration and love of the people for their president. Unfortunately, he forgot to visit the opposition, which would otherwise be customary. The response was not to acknowledge the fact that steps had been taken towards liberalisation in Belarus; instead, the line taken towards the opposition became less tolerant. It resulted in repression and there was jostling, brawling and the like.
This is also why we have tabled this resolution today, in order to make it clear which powers and which civil society approaches we support and to clarify the fact that we will only be able to talk about a partnership - something that is, of course, as yet on ice - once we are also able to fully continue the human rights dialogue with Belarus. This means freedom of speech, freedom of expression, the freedom of the opposition to work, the allowance of opposition parties and so on. We believe that this is important and that it must define our partnership in the future. We hope that the European Union will find a common line here and that the future High Representative will also put a lot of effort into promoting it.
Mr President, Belarus, a Central European country, is the historical cradle of the Grand Duchy of Lithuania. The Duchy defended the values of Western civilisation in its north-eastern periphery. Therefore, it is good that the Council's conclusions of 17 November this year provide for new opportunities for dialogue, as well as greater cooperation between the European Union and Belarus.
However, we must move from words and gestures to something concrete. Let us begin with people-to-people relations. These must be strengthened by including Belarus in processes at European and regional levels. I call on the Commission to speedily prepare recommendations on directives for the simplification of visa regimes, and on the complete abolition of the visa regime within the 50km border zone. People in the centre of Europe must have rights and opportunities to move freely to both sides.
I have read through the draft resolutions on the issue in question carefully and I have listened with interest to the discussion. It seems to me that most of the drafts submitted attempt to make a positive change to the hitherto cool relations between the EU and Belarus. I regard the Eastern Partnership project as a good opportunity to bring about a significant improvement in our relations. I would like to emphasise firstly that in the economic sphere, a pragmatic approach predominates but it cannot be merely a one-sided process. The EU must also open up to Belarusian goods and services. Secondly, it is essential, in my opinion, to release rapidly the financial resources for Belarus within the framework of the Eastern Partnership. Thirdly, dialogue could be assisted through a relaxation of the EU's visa policy. Fourthly, we should give more support to the environmental component of our cooperation. We all know that Belarus suffered from the Chernobyl disaster and our assistance will be more than welcome. Although I understand the historical and political circumstances of Belarus, I firmly believe that the time has also come for Belarus to join the ranks of those countries that have outlawed the death penalty.
Mr President, ladies and gentlemen, in response to the previous speaker, I wish to reiterate the right of any Head of State or Government to visit governments within or outside Europe, provided that this is consistent with the wishes of the Council. I therefore find this preventive censure of the Italian Prime Minister very annoying.
However, to return to the matter in hand, in signing up to the Eastern Partnership, Belarus has demonstrated its will to throw in its lot with Europe on the road to economic development and reform. The Commission has recognised certain progress made in Belarus, such as the release of political prisoners, reform of the electoral code and the possibility for certain opposition newspapers to circulate, albeit under government control. This does not mean full-blown democracy but is certainly a departure from the past.
The European Union is therefore faced with the choice of encouraging reform through dialogue within the Eastern Partnership and within Euronest and, at the same time, maintaining a policy of vigilance over the results achieved and steps taken. I therefore agree that Mr Vigenin should be given the task of reaching agreement with Minsk over a satisfactory representation in the Euronest Assembly that is not limited only to civil society but includes members of the Belarus Parliament.
This would enable us to engage in a dialogue with the political decision makers on subjects including human rights and to establish a channel of communication with the government to support the process of reform. They would then have no excuse for failing to respond or providing unsatisfactory answers.
(SK) Belarus deserves more attention, both from the EU and the European Parliament. I definitely approve of our offer of a helping hand as long as the response of the other side is specifically measurable and adequate. We must, however, be principled in our demands. The beneficiaries will then be democracy, good relations between the EU and Belarus and definitely the citizens of that country.
I therefore welcome the invitation to Belarus to join the Euronest joint parliamentary assembly on the clear condition of a 5+5 format for delegates, which is strongly supported by the European Parliament. On the other hand, the gross breach of principle in relation to official visits of EU member representatives is regrettable. One such principle which is required on an official visit to Belarus is a meeting with the opposition. It is precisely this principle that was flagrantly breached through the absence of such a meeting in the recent visit by the leader of an influential Member State of the EU. Behaviour of this sort deals a blow to our efforts, damages the good name of the European Union and its institutions and definitely does not help to strengthen democracy in Belarus.
(LT) For six years in the European Parliament, I have maintained and continue to maintain that the European Union will do most good for the citizens of Belarus and the EU, especially those living in neighbouring countries, not by implementing sanctions or restrictions, but by opening the doors as wide as possible to cooperation among people, in particular the young, and to closer contacts in business, culture, science and other areas.
It is very good that for a second year, Brussels is pragmatically striving for change by moving closer to Belarus and its people. Yes, that policy has yet to yield all the positive results expected, but to return to the past would really be wrong. Therefore, I support the actions of the Council and the Commission, in particular, the prospect of an action plan for Belarus.
When the new EU countries joined the Schengen Agreement two years ago, the remains of the Berlin wall, metaphorically speaking, shifted to the East. Whereas before, residents of Lithuania, Latvia, Poland and Belarus, often related, were able to travel to each other without any taxes, now Belarusians must pay almost half their monthly salary for a Schengen visa. Such bureaucratic and financial walls must be torn down as soon as possible. On the other hand, Minsk's actions to delay the agreement with Lithuania and other states on facilitated passage for border inhabitants casts doubt over the authorities' goodwill.
According to surveys, in Belarus around 30% of residents are in favour of better relations with the European Union. Meanwhile 28% of residents would like better relations with Russia. This is not a contradiction. The European Union really does not aim to tear Belarus from Russia or to make them enemies. It is not the West that needs reforms, but the Belarusians themselves.
Well, dynamic economic modernisation and participation in the Eastern Partnership policy may help to carry out that task.
(PL) Mr President, while listening to our debate, I have the impression we are saying too little about our main objective, which is free elections in Belarus. We should always give attention to this. As MEPs returned in democratic elections in our countries, we cannot ignore this main objective.
I am convinced that both in the opposition and government camps, many people are waiting for us to talk about free elections. They, too, are waiting for this signal. I know this from my own experience. They deserve a clear and plain answer. We are fighting for Belarus to have free elections, and for Belarus to be a free partner in Europe. Yesterday, we were able to obtain a declaration from Mrs Ferrero-Waldner on the Sarkozy Plan, for which I thank her.
Today, I have another idea. I would like Mrs Ferrero-Waldner to make a clear declaration that until free elections are held in Belarus, there will not be any political contacts with the country in areas for which she is responsible, except for the opposition, which will not be excluded in this way. Please say this publicly. We will be much obliged to you for this. It will be a Christmas present for us.
(NL) Mr President, at the start of this year, on Wednesday 14 January to be precise, I also had the honour of taking part in a debate in this House on Belarus, at which Commissioner Ferrero-Waldner was also present. At the end of the parliamentary year, it is natural to look at whether there have been any significant changes in EU-Belarus relations; and, to my mind, 2009 has been characterised by the status quo between Minsk and Brussels. What conclusions should the European institutions draw from this? First of all, the danger remains of President Lukashenko's regime in Belarus simply continuing to vacillate between Moscow and Brussels, or between feigned integration with Russia and feigned rapprochement with the European Union. On the one hand, there is Europe's economic affectivity; on the other, the desire of the Belarusian political elite to consolidate its power. The latest changes in position at the top political level in Minsk point to a harder line.
The European Union should use a balanced strategy to seize the opportunity to bring about a gradual change in mentality at population and elite level, an opportunity arising from the dialogue and cooperation structures now established, combined with the global economic crisis, that also impels the Lukashenko Government to act.
In short, all European institutions need to contact all Belarusian target groups to this end, including the state authorities, the opposition forces, civil society, and even the civilian population. Naturally, the European Parliament will also seek substantive contact with the Belarusian Parliament.
(PL) The experiment with a thaw in relations between the Union and Belarus continues to yield ambiguous results. Political pressure from the European Union is, therefore, an essential condition for maintenance of the very weakly outlined direction of change in Minsk. Opening channels of communication with the authorities must go hand-in-hand with rejection of the undemocratic parliament in Minsk. We must also take scrupulous care that free Belarusians do not feel rejected, and so the thoughtless omission of meetings with representatives of the opposition is extremely irresponsible.
Minsk must realise that our policy has one objective - democracy in Belarus. Political changes will be possible only when we ensure that Belarusians have access to independent information. A project which, today, demands our support is, in particular, the television station Belsat, which has, for two years, been broadcasting the only Belarusian-language channel giving access to uncensored information about the situation in the country, and is enjoying growing interest among Belarusians.
(DE) Mr President, Mrs Malmström, Commissioner, I am particularly pleased that Mrs Ferrero-Waldner, as our Commissioner, has always supported democracy and the market economy and has also set new standards in this regard in Belarus. In this connection, I would like to thank her most sincerely for her work as the Commissioner for External Relations and European Neighbourhood Policy and to wish her all the best for the future.
(PL) Mr President, we have found ourselves in a situation which points to a kind of schizophrenia in our contacts with Belarus. For European leaders are talking with the President and with a Belarusian Government which represents the Belarusian Parliament and political system. This is good. However, we do not want to speak to a parliament which was returned in elections which were badly run and were neither free nor transparent, because we have our principles. This schizophrenia must come to an end at some point, and this should be said clearly.
The definitive moment for us to say what our policy towards Belarus is are next year's local elections. Either they will be held in accordance with standards which we accept and will indicate significant openness, or they will not be held in this way and we will simply have to stop thinking about openness from Belarus, because it will be obvious that Mr Lukashenko knows what he wants, while we do not really know what we want.
As for Mr Berlusconi, however, he has revealed a lot about himself, because if ideal leadership is, for him, what Lukashenko is doing, it means it is a model of leadership which impresses him, and we can only fold our arms and express regret that such a leader is to be found among the 27 leaders of the countries of the European Union.
Mr President, as a long-term Belarus watcher, it is important that the EU remains engaged with Belarus, which is a medium-sized European country and which is becoming increasingly self-isolated and turning itself into a kind of Cuba of Europe. President Lukashenko, who is a quintessentially Homo sovieticus type, nevertheless understands fully what power politics are all about and therefore we need to have a reasonable EU-Belarus trade and political contact and relationship. I therefore do agree that the targeted sanctions need to be eventually lifted and a PCA eventually ratified.
So, after years of the EU isolating Belarus, I now agree that a pragmatic stick and carrot approach is the correct one. We must facilitate contacts with Belarus civil society and cheaper visa arrangements, and grant Belarus observer status in the Euronest Assembly, as well as access to the programmes of the Eastern Partnership.
We have made a generous start, and I now call upon Minsk to meet us halfway by improving its human rights and democracy record.
(DE) Mr President, the policy of the European Union towards Belarus is certainly an example of a sensible neighbourhood policy. We ought to thank the outgoing Commissioner, Mrs Ferrero-Waldner, for her successful work in this regard.
Belarus certainly should be supported by the European Union in its reform process and also in its democratisation. However, the European Union and the Member States of the European Union should not be so arrogant as to believe that their own democratic standards should be a model for the rest of the world.
One thing is certain in relation to Belarus: if we want our relations with Russia to flourish, we will be obliged also to respect the historical and geopolitical interests of the Kremlin somewhere. That is probably the most sensitive issue in connection with European policy towards Belarus.
(PL) There has been talk here of the need for youth and cultural exchange between the Union and Belarus. I am afraid this will be very difficult. On 3 December, Tatiana Szapućko, spokesperson for the opposition organisation Young Front, had her name struck off the list of students at the Faculty of Law of the Belarusian State University. Why was her name removed? For taking part in a forum on the Eastern Partnership in Brussels. The university authorities took the view that she had left without their consent, and for this she was thrown out of the university.
Perhaps for a woman in Belarus, this is not all that dangerous, but for men thrown out of university in Belarus, the results can be much more painful, because military service there is treated as a punishment, as a substitute for prison. There are young soldiers, such as Franek Wieczorka, head of the youth organisation called the Belarusian Youth Front, and Ivan Szyła, also from the organisation Young Front, who are being persecuted during military service, where they are cut off from access to information, and this is treated as a punishment. We should fight against this and should support those who are punished in this way.
President-in-Office of the Council. - Mr President, Commissioner, honourable Members, I think it is extremely valuable that we have such strong support among all the European institutions for the approach towards Belarus.
It is, indeed, a very difficult partner, but it is our neighbour, a country with which we share borders. Some countries here have close and historic relations with the people there, so we must do our utmost to support the development towards democracy, human rights, the rule of law and market economy.
We are concerned about certain backlashes lately, for instance, the young student who was expelled. The Swedish Presidency has reacted very firmly in Minsk and also issued lots of statements: it is, of course, something that we deplore and it should not happen.
We have had lots of contact with civil society during this year. There was a conference just a few weeks ago in Brussels with civil society. I personally met opposition representatives in Stockholm a few weeks ago and there are continuous efforts to liaise with civil society and the opposition. They are weak but they are there and they need our support, and that support will continue.
I think Mr Godmanis' idea on the conference theme is a very interesting one. It certainly merits being explored to see if we can move forward.
This dual approach towards Belarus - the 'stick and carrot', as I think Mr Tannock called it - is hopefully the one that will succeed. It shows that we are truly committed, we stuck out our hands. We can show Mr Lukashenko and the Belarus regime that, if you move towards democracy, if you move towards respecting international values, there is another way for you. There is a way towards European integration; there is a way towards engagement with the European Union, towards visa facilitation and deepening of the Eastern Partnership.
Now it is up to them to respond. We have given them our hand and, with the full support of all the European institutions, please, Minsk, take it, because you and the Belarus people have a lot to win.
Member of the Commission. - Mr President, in conclusion, I would like to stress that I found - and I am also speaking on behalf of Benita Ferrero-Waldner, of course - our exchanges today to be very frank and extremely useful. I wish to thank you for a constructive and forward-looking debate.
The EU is, in principle, ready to work closely with Minsk and support urgently needed political and economic reforms. Should there be significant steps from the Belarusian leadership in terms of democratisation, the EU would be prepared to see Belarus as a full member of the Eastern Partnership. In the meantime, the EU is, and will be, urging Belarus to take further irreversible steps towards democratic standards, without which our relationship cannot develop to its full potential. I sincerely hope that in 2010, we will be in a position to engage gradually and intelligently with Belarus and offer the Belarusian people a vision and tangible benefits of a close relationship with the EU.
The EU expects Belarus to take a series of accompanying measures in the area of democratic reforms, with a view to coming closer to the EU and together help expand the area of peace, stability and prosperity involving all six Eastern Partnership countries, as well as Russia, the EU's strategic partner.
There are five measures we expect Belarus to take resolutely and irreversibly.
Firstly, to ensure there is no backtracking on political prisoners and politically motivated criminal prosecution. Secondly, carry out a thorough reform of the electoral legislation in line with OSCE/ODIHR recommendations. Thirdly, embark upon the liberalisation of the media environment, uphold freedom of speech and of assembly. Fourthly, improve through regulatory and legislative measures working conditions for NGOs. Fifthly, abolish or declare a moratorium on the death penalty.
A significant move in showing Belarus' commitment to shared values would be the immediate introduction of a moratorium on the death penalty and its subsequent abolition as a crucial step forward on its path to Council of Europe membership. In its November conclusions, the Council of the EU urged Belarus to introduce a moratorium on the death penalty. Moreover, the Commission has carried out communication actions in the wake of the 10th International Day against the Death Penalty.
What could the EU do for Belarus? What is on offer? The Commission believes that the most productive approach to Belarus will be one based on pragmatism. Progressive EU engagement with Belarus needs to reflect positive steps by Belarus itself, but we also need to show flexibility. The November 2009 conclusions of the General Affairs and External Relations Council (GAERC) allow the EU to offer incentives to Belarus for steps we want to see, while remaining true to our principles. This is what I mean by pragmatism.
Our message to Belarus is clear. First, the EU is ready to work closely with Minsk and support its political and economic development and, should there be significant positive steps from the Belarusian leadership, we would be prepared to see Belarus as a full member of the Eastern Partnership. This would entail the development of our relationship through the bilateral track of the EAP, the launching of a thorough political and economic dialogue, as well as enhanced sectoral cooperation.
In the meantime, Belarus was invited in May 2009 to join the multilateral dimension of the EAP. It is participating constructively at deputy minister level in the four multilateral forums - democracy and governance, economic integration, energy security and people-to-people contacts.
Secondly, we expect Belarus to take further irreversible steps towards democratic standards, without which our relationship cannot develop to its full potential.
Thirdly, the absence of a PCA is not only a loss to Belarus; it deprives us of a legal basis for structures like a formal human rights dialogue and addressing trade or energy transit issues. In the Commission, we continue to believe that the ratification of the PCA will be a useful step forward, but clearly we will continue to use this as an incentive lever to encourage further moves on the Belarusian side.
Fourthly, and lastly, the Commission has started working on the implementation of the November 2009 GAERC conclusions, and will come back to the Council of EU Ministers with proposals as soon as possible.
The debate is closed.
I have received seven motions for resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The vote will take place tomorrow (Thursday, 17 December 2009).
Written statements (Rule 149)
Democratic values and respect for human rights and individual freedoms provide the bedrock on which the EU has been built. As our basic objective is to help neighbouring countries become democratic and Belarus is one of the last countries in Europe with an authoritarian regime, I believe that we should set very clear, stringent political conditions for Belarus before any political contact is established. Belarus has carried out some reforms, but they pale into insignificance in relation to the problems which exist, especially with regard to respect for human rights, press freedom and freedom of expression. Support must be given to the activists campaigning for respect for human rights and individual freedoms. I support the idea of establishing contacts with the opposition and am particularly in favour of individual contacts between citizens from the EU and Belarus. As a result of this, the citizens from Belarus will be able to speak freely with people who share democratic values. This would contribute to the development of civil society and facilitate a process of democratisation, which would enjoy popular support and be initiated by the people itself. This is the only way that a healthy democracy can be created where everyone's rights are respected. Therefore, the use of sanctions as a means of exerting pressure needs to be combined with facilitating contacts between citizens from the EU and Belarus.
I would like to welcome Belarus's constructive involvement in the Eastern Partnership process, as well as the fact that a human rights dialogue has been initiated between the EU and Belarus. During the past year, positive processes have been initiated in the country with the release of political prisoners, but we see that this process has since come to a standstill. This is due to problems with the registration of political parties and the authorisation of independent media and civil organisations. As a result, the EU was obliged to extend the travel restriction measures. I sincerely hope that Belarus will continue along the path of positive change it embarked on last year, thereby offering the opportunity for the EU also to be able to respond positively. Until then I think it is also important to consider whether we can move forward in the area of visa facilitation, as human contacts can make a major contribution to more political openness and the democratisation process as well.
When debating respect for human rights in Belarus and the decision of Member States to extend sanctions against some representatives of the Belarusian regime until October 2010, it should be said that the situation in Belarus is gradually changing.
In the outcome of the European Council of 17 November 2009, we read that new possibilities for dialogue and increasing cooperation between the European Union and Belarus have emerged. Wanting to encourage the authorities in Belarus to carry out reforms, the Member States agreed to a temporary lifting of sanctions on freedom of movement which had been applied to high-ranking representatives of the Belarusian authorities. The European Commission is preparing a directive to make it easier for Belarusians to obtain EU visas and an agreement on readmission.
However, we must not forget that human rights are still being violated in Belarus, and the promising and favourable steps taken since October 2008, such as the release of most political prisoners and the permission for distribution of two independent newspapers, are still not enough. A flagrant example of the violation of human rights is the continued use of the death penalty: Belarus is the only European country which still uses capital punishment, and in recent months, further death sentences have been passed.
Therefore, we address the following demands to the decision makers in Belarus: that, at least, they respect human rights, including introduction of a moratorium on carrying out the death sentence, amendment of electoral law and guaranteeing freedom of speech and of the media.